Title: To George Washington from Major General Alexander McDougall, 15 April 1779
From: McDougall, Alexander
To: Washington, George



Sir
Head Quarters pecks Kill [N.Y.] 15th April 1779.

I had the Honor to address you, this Morning by Lieut. Colo. Govion. The duties of the Line, take up but the smallest part of my time; such are the various matters to be attended to, at these posts, that they are sufficient to perplex the prececion of a Locke, and the Industry of a De Witt. I have now stole a moment, to report to your Excellency, the reasons on which the inclosed Instructions, were given, to Colo. Gavion respecting the Work at Kings Ferry. I had it in command, to erect a Redoubt there, capable of containing a Barrack for 40 Men, and their Officers. Upon considering the Object of the Work, it was necessary to have large Cannon in it, or under its Command. That wou’d make it too large, to be defended by a Garrison of that Strength, and Subject to fall into the Hands of the Enemy, unless it had a regular Bomb proof and Ramparts. For otherwise, the Barracks, wou’d take up a great part of the Esplanade. Besides, the Work and Barracks, must not be of such a nature as to oblige us, on the approach of the Enemy, in Force, to abandon it. To avoid those inconveniencies, I determined to annoy the Enemy, with Cannon on Barbet, if he attempts to pass; And if he anchors opposite to the Work, to form Ambraseurs with sand Bags. At all events, the Battery is under the command of the Redoubt, capable of holding provisions, Water and Stores, of all kinds, for the Garrison—including Artillery for One Month, in a Bomb proof Block-House. That on the West-Side, is to be on the same Construction, which I hope will meet the approbation of the Commander in Chief. I have the Honor to be Your Excellency’s Humble Servant
Alexr McDougall
